Title: To James Madison from David B. Mitchell, 29 September 1804 (Abstract)
From: Mitchell, David B.
To: Madison, James


29 September 1804, Savannah. “A variety of Circumstances have induced me to resign the appointment of Attorney General of the United States for the district of Georgia, and beg that you will accept this as my resignation accordingly.
“While I tender my Acknowledgements for the trust reposed, I beg you to be assured, that this Step, is not the result of any want of respect for, or Attachment to, the present Administration; They possess my utmost Confidence, and while they Continue to pursue the Same Course of Measures, which they have heretofore pursued, they Shall have my undeviating and utmost Support.”
